303 S.W.3d 631 (2010)
STATE of Missouri, Respondent,
v.
Matthew McGINNESS, Appellant.
No. ED 92417.
Missouri Court of Appeals, Eastern District, Division Four.
February 23, 2010.
Matthew M. Ward, Columbia, MO, for Appellant.
Shaun J. Mackelprang, Mary Highland Moore, Jefferson City, MO, for Respondent.
Before KURT S. ODENWALD, P.J., GEORGE W. DRAPER III, J., and GARY M. GAERTNER, Jr., J.

ORDER
PER CURIAM.
Matthew McGinness (hereinafter, "Defendant") appeals from the trial court's judgment entered after a jury found him guilty of driving while intoxicated, Section 577.010 RSMo (2000)[1], and driving while his license was revoked, Section 302.321. The trial court sentenced Defendant to seven years' imprisonment.
On appeal, Defendant raises one allegation of error, challenging his conviction for driving while intoxicated. He claims the trial court erred in overruling his motion to exclude the testimony of one witness and his laboratory report, or in the alternative, grant him a continuance.
We have reviewed the briefs of the parties and the record on appeal. An extended opinion would have no precedential value. We have, however, provided a memorandum opinion for the use of the parties only, setting forth the reasons for our decision.
The judgment is affirmed pursuant to Rule 30.25(b).
NOTES
[1]  All further statutory references are to RSMo (2000) unless otherwise indicated.